DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brandon P. Hegstrom on March 10, 2022.
The application has been amended as follows: 
In line 6 of claim 1 the phrase “coupled in parallel to the output node with second circuitry” has been changed to --coupled to the output node in parallel with second circuitry--.
In lines 3-4 of claim 6 the phrase “coupled in parallel to the second output node with fourth circuitry” has been changed to --coupled to the second output node in parallel with fourth circuitry--.
In line 1 of claim 7 the number “5” has been changed to --6--.
In line 2 of claim 7 the word “third” has been changed to --fourth--.
In line 5 of claim 10 the phrase “coupled in parallel to the output node with a second circuit component” has been changed to –coupled to the output node in parallel with a second circuit component--.
In line 3 of claim 15 the words “second component” have been changed to --second circuit component--.

In line 1 of claim 19 the phrase “The apparatus of claim 19,” has been replaced with the phrase --The resistive-capacitive (RC) delay circuit of claim 19,--.

Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 and 9 are allowed because the closest prior art of record fails to disclose an apparatus wherein the delay element further includes first circuitry having impedance that is proportional to absolute temperature (PTAT) coupled to the output node in parallel with second circuitry having impedance that is complementary to absolute temperature (CTAT) in combination with the rest of the limitations of the base claim.  Claims 10-17 are allowed because the closest prior art of record fails to disclose a resistive-capacitive (RC) delay circuit that includes a first circuit component having impedance that is proportional to absolute temperature (PTAT) coupled to the output node in parallel with a second circuit component having impedance that is complementary to absolute temperature (CTAT) in combination with the rest of the limitations of the base claim.  Claims 18-20 are allowed because the closest prior art of record fails to disclose a resistive-capacitive (RC) delay circuit comprising a second circuit component coupled between the first transistor of the inverter and the output node and in parallel with the first circuit component, wherein the second circuit component has an impedance that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/CASSANDRA F COX/
Primary Examiner, Art Unit 2849